OPINION — AG — BY VIRTUE OF JOINT RESOLUTION NO. 551, THE BUREAU OF THE BUDGET WOULD BE AUTHORIZED TO TRANSFER FROM THE OIL AND GAS CONSERVATION FUND TO THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND FOR THE PURPOSE ABOVE STATED ONLY THAT PROPORTIONATE PART OF THE $500,000 THAT THE FLOOR SPACE UTILIZED BY THE OIL AND GAS CONSERVATION DEPARTMENT BEARS TO THE TOTAL FLOOR SPACE IN THE JIM THORPE MEMORIAL OFFICE BUILDING. CITE: 68 O.S. 1965 Supp., 1101 [68-1101], 68 O.S. 1965 Supp., 1102 [68-1102], 68 O.S. 1965 Supp., 1103 [68-1103], ARTICLE X, SECTION 19 (LUSTER COOK)